Citation Nr: 0317545	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  00-23 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased (compensable) rating for 
rheumatic heart disease with myocardial damage.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel

INTRODUCTION

The veteran had active military service from August 1945 to 
November 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO), which denied the veteran entitlement to 
an increased (compensable) rating for rheumatic heart 
disease.  The veteran perfected a timely appeal of this 
determination.

In September 2001, the veteran appeared at the RO and offered 
testimony in support of this claim before the undersigned 
Veterans Law Judge (formerly referred to as a Member of the 
Board).  The transcript of the veteran's testimony has been 
associated with his claims file.  

In an April 2002 the Board requested opinions from 
independent medical experts (IME) in the field of cardiology 
as to the ultimate issue in this case.  The requested IME 
opinions have been received.  In a January 2003 letter, the 
Board notified the veteran and his representative of the 
receipt of the opinions and provided them with copies.  The 
veteran was notified that he had an additional 60 days to 
submit any additional evidence or argument in support of his 
claim.  The veteran responded in February 2003, indicating 
that he had no more evidence to present.  See 38 C.F.R. 
§ 20.903 (2002).


FINDING OF FACT

The evidence of record does not demonstrate that the veteran 
has any residual impairment and/or manifestations of cardiac 
symptoms attributable to rheumatic heart disease.




CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
rheumatic heart disease are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.31, 4.104, Diagnostic 
Code 7000 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that the recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
5103; 38 C.F.R. § 3.159(b)(2002).  

The record reflects that the veteran has received the degree 
of notice, which is contemplated by law.  Specifically, VA 
provided the veteran and his representative copies of the 
appealed rating decision and the November 2000 statement of 
the case.  These documents provided the veteran notice of the 
law and governing regulations, the evidence needed to support 
his claim for the benefits sought, and the reasons for the 
determination made regarding his claim.  Additionally, in 
correspondence submitted by the veteran and his 
representative in April 1999, and in March 2001, and during 
the September 2001 Travel Board hearing, the veteran either 
identified medical evidence relevant to his claim or directly 
submitted such evidence to VA on his own behalf.  Although 
the veteran was not specifically notified of what portion of 
the evidence that he would be responsible for submitting, it 
is apparent from the aforementioned documents, as well as by 
the affirmative acts of the veteran, that the RO identified 
to the veteran the information and evidence necessary to 
support his claim, and offered to assist him by assuming sole 
responsibility for obtaining such relevant on the veteran's 
behalf.  In this context, the information and evidence that 
has been associated with the claims file consist of the 
veteran's service medical records, copies of the veteran's 
post-service private and VA outpatient treatment records, 
reports of VA examinations provided to the veteran in 
connection with his current claim, and arguments made by the 
veteran and his representative in support of his claim.  
Moreover, in April 2002, the Board informed the veteran that 
it was seeking to obtain additional evidence in the form of 
an IME opinion.  Once obtained, the veteran was notified by a 
January 2003 letter of that opinion and was provided an 
opportunity to submit additional evidence and argument.  
There is no identified evidence that has not been accounted 
for and the veteran has been provided the opportunity to 
testify in support of his claim and has done so.  Thus, the 
Board finds that the provisions of the VCAA with respect to 
the requirements to notify the veteran of the evidence needed 
to substantiate his claim as well as the party responsible 
for obtaining such relevant evidence are satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, 
under the circumstances, VA has satisfied all of its duty to 
notify and assist the veteran in this case and adjudication 
of this appeal at this juncture poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).


Analysis

Disability evaluations are determined by application of a 
schedule of ratings, which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  When making determinations as to the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  See 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, a 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable double 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  

Since the initiation of the claim on appeal in April 1999, 
rheumatic heart disease has been rated as valvular heart 
disease under Diagnostic Code 7000 of VA's Schedule for 
Rating Disabilities.  Under this code, a 10 percent rating is 
warranted when the veteran has valvular heart disease 
(documented by findings on physical examination and either 
echocardiogram, Doppler echocardiogram or cardiac 
catheterization) resulting in workload of greater than 7 METs 
but not greater than 10 METs resulting in dyspnea, fatigue, 
angina, dizziness or syncope, or continuous medication 
required.  Higher ratings are available for greater 
disability.  38 C.F.R. Part 4, Diagnostic Code 7000.

VA Adjudication Manual, M21-1, Part VI, Chapter 5, paragraph 
11.18f(2) (August 26, 1996) (VA Manual M21-1) states that 
"if verified rheumatic heart disease has been demonstrated, 
the effect of subsequent onset of hypertension or 
atherosclerotic heart disease which may also produce heart 
muscle changes and congestive heart failure cannot be 
satisfactorily disassociated from the rheumatic changes."  
The combined cardiac disability is to be evaluated as one 
entity under the service-connected rheumatic heart disease 
code.  The VA General Counsel has determined that this 
provision of the VA Manual M21-1 is substantive and binding 
on the Board.  VAOPGCPREC 6-2000 (May 19, 2000).

As evidenced by the record, a service medical record, dated 
in July 1946, indicates the veteran was diagnosed with acute 
rheumatic fever during service.  An August 1946 chest X-ray 
report indicates that the veteran's heart appeared normal in 
size, shape and position.  An electrocardiograph report, 
dated in August 1946, reflects that, with respect to the 
veteran's chest leads, the R-waves were of good amplitude 
throughout.  The T-waves were also upright and were of good 
amplitude throughout.  The interpretation of these results 
revealed that the veteran's tracking fell within the realm of 
normal variation.  An October 1946 report of Physical 
Condition of Enlisted Man indicates that the veteran had 
acute recurrent rheumatic fever, which was a defect that 
required special consideration in his assignment.

In a later-dated report of October 1946, a service department 
physician referred by history that the veteran had recurrent 
attacks of rheumatic fever with migratory polyarthritis at 
the ages of 11, 18 and in January 1946.  The veteran 
reportedly had heart involvement with the attack at 18 years 
of age and was placed on bed rest for a period of eight 
weeks.  It was noted that in July 1946 the veteran developed 
a low-grade fever, which was preceded by mild upper 
respiratory infection.  He was consequently hospitalized.  
Physical examination at this time was essentially negative, 
except for swelling, redness, and tenderness of both ankles 
and tenderness of the right knee, joint, and right shoulder.  
The diagnosis was acute recurrent rheumatic fever.  The 
veteran was treated with bed rest and salicylates with very 
rapid improvement of his symptoms.  His sedimentation rates 
at that time were elevated in the neighborhood of 23 mm's.  
Gradually, the sedimentation rates dropped to normal.  
Examination of the veteran's heart had been negative on 
repeated occasions and repeated electrocardiograms (EKG's) 
had been within normal limits.  Ultimately, the veteran was 
transferred to the Oliver General Hospital on August 10, 
1946, for further treatment and disposition.   

Upon the veteran's hospital admission in August 1946, he was 
asymptomatic.  His physical examination was completely 
negative.  His heart was within normal limits of size, and no 
murmurs were heard.  Additionally, no shocks or thrills were 
heard.  The veteran's rhythm was regular, and the sounds were 
of good quality.  The chest X-ray study revealed that the 
veteran's heart appeared normal in size, shape, and position.  
The EKG was also within normal limits.  At discharge, it was 
noted that the veteran had been ambulatory since his hospital 
admission, and that he had been completely asymptomatic.  The 
veteran was allowed to return to his home on a 30-day 
convalescent furlough, during which time he had no complaints 
or difficulties.

In July 1947, the veteran underwent a post service VA 
examination.  On this occasion, he complained of shortness of 
breath with colds and orthopnea.  He indicated that he had 
frequent pains through the chest at night.  The report of 
examination of the veteran's cardiovascular system was not 
normal.  Slight enlargement was noted.  Soft systolic murmurs 
were heard, with the loudest being in the ventral area.  The 
rhythm was regular.  The diagnoses were of residuals of mild 
rheumatic fever and mild rheumatic myocardosis.

In September 1949, the veteran underwent another VA 
examination for purposes of evaluating his heart.  The 
veteran's medical history included an initial attack of 
rheumatic fever in December 1945, with a second attack in 
August 1946.  Since that time, the veteran has not had any 
subsequent attacks.  In regards to the veteran's symptoms, he 
related that he had little or no chest pain.  He did however, 
have dyspnea after moderate exercise.  The physical 
examination revealed that the veteran had premature beats, 5-
10 per minute, followed by compensatory pause.  No edema or 
cyanosis was noted.  The apex of the veteran's heart was "5-
plus L interface," and 7 centimeters for he midline to 
3 centimeters medial to midclavicular line.  The cardiac area 
was normal in size and shape.  There were no thrills or 
murmurs, and the heart sounds were normal.

An electrocardiogram (EKG) was performed in September 1949, 
the results of which revealed the presence of myocardial 
damage and irritability due to residuals of rheumatic fever.  
The diagnosis was of mild myocardial damage and irritability 
due to residuals of rheumatic fever.  

The veteran was examined by VA again in July 1954.  Upon 
physical examination of the heart, the point of maximum 
impulse (PMI) was in the sixth left interspace, left of the 
midsternal line.  The heart sounds were regular with no 
murmurs.  The rate was 72, and the blood pressure reading was 
130/90.  After exercise, the rate was 110, and blood pressure 
reading measured at 155/100.  Two minutes after exercise, the 
rate was 75, and blood pressure reading was at 128/90.  The 
chest X-rays, dated in July 1954, were interpreted as showing 
that the cardiac size and shape were within normal limits.  A 
July 1945 EKG was interpreted as normal.  The impression was 
of no heart disease.

The examination findings from April 1978 resulted in the 
diagnosis of old standing rheumatic fever and left sacroiliac 
syndrome.  Following a VA examination dated in May 1978, the 
resulting diagnoses included a history of rheumatic fever 
with myocarditis, with no cardiac findings on examination.

The veteran was hospitalized by VA beginning in July 1987.  
On admission, the veteran presented with a symptom complex 
consisting of midsternal pain on walking with nausea, 
diaphoresis, shortness of breath, finger numbness and general 
weakness, but was reported to be generally in good health.  
His family history was noted to be significant for coronary 
arteriosclerotic heart disease, with three brothers dying of 
myocardial infarctions.  Upon cardiovascular examination, the 
veteran had a regular rate and rhythm without any murmurs, 
rubs, or gallops.  During this course of hospital care, the 
veteran underwent cardiac catheterization and two coronary 
artery bypass graft.  The discharge diagnosis was of coronary 
arteriosclerotic heart disease, status post coronary artery 
bypass graft times two.

When examined by VA in October 1995, the veteran reported 
that, subsequent to his July 1987 two-vessel coronary artery 
bypass graft surgery, he has done very well.  He related that 
he takes 3 to 6 sublingual Nitroglycerin (daily), plus some 
Lisinopril, Lasix, and one Aspirin tablet (daily).  No 
significant pedal edema was indicated.  The veteran related 
that he was relatively dyspneic on exertion, and that 
exercise brought out his chest pain.  On physical examination 
of the heart, there was normal sinus rhythm and mild sinus 
tachycardia.  There was apparently a Grade I mitral murmur, 
which the examiner noted was certainly not striking.  The 
diagnosis was of arteriosclerotic cardiovascular disease with 
history of coronary artery bypass graft.

In July 1997, the veteran underwent a cardiac catheterization 
on an outpatient basis, which revealed a 100 percent proximal 
right coronary artery lesion with right to right collaterals; 
saphenous vein graft to the obtuse marginal with ostial 
stenosis and a second saphenous vein graft to the midleft 
anterior descending with a 100 percent occlusion; a left main 
coronary artery with a 40 percent stenosis and proximal left 
anterior descending with a 95 percent stenosis at the first 
branch; and a midleft anterior descending lesion of 100 
percent.  

A January 1999 VA cardiac study was interpreted to reveal a 
large fixed anterior, apical and inferior wall defect, which 
was most likely represented a large myocardial scar with no 
evidence of ischemia. 

On VA examination in June 1999, the veteran complained of 
rheumatic heart disease with myocardial damage.  The 
veteran's symptoms included angina, chest pain, dyspnea, 
shortness of breath due to exhaustion (such as walking one 
city block), fatigue, dizziness, and occasional syncope.  He 
related that these symptoms occurred daily, and that they 
significantly limited his ability to perform daily 
activities.  The veteran's medications included Lisinopril, 
Metoprolol, and Nitroglycerin.  The physical examination, in 
pertinent part, revealed that the veteran was debilitated and 
weak.  His heart rate was 72, and he had a regular rhythm.  
The apex was diffused and was not easily palpable.  The heart 
sounds were normal.  The metabolic equivalents (METs) were 
between 1.5 to 2.  The electrocardiogram showed evidence of 
previous myocardial damage, and that the veteran was unable 
to perform stress testing because of severe weakness and 
evidence of congestive heart failure.  The diagnosis was of 
rheumatic heart disease with myocardial damage, with a 
residual of heart failure.

The results of the June 2000 VA examination, in pertinent 
part, revealed that the veteran had a regular heart rate and 
rhythm.  The S1 and S2 were without murmurs, gallops, or 
rubs.  The electrocardiogram revealed a normal sinus rhythm, 
axis, and anterolateral T-wave inversions.  It was the 
examiner's opinion that the diagnosis of rheumatic hart 
disease with myocardial damage should be changed to previous 
myocardial infarction, left ventricular dysfunction and 
coronary artery disease, status post coronary artery bypass 
surgery.  According the examiner, the veteran had an 
injection fraction of 40 percent, and his METS were 2 to 4.  
The examiner also found that the veteran fit the NYHA 
criteria of Class III marked limitation, but comfortable at 
rest.

At his hearing in September 2001, the veteran described his 
history of rheumatic fever and heart disease.  He related 
that in July 1987, he underwent a coronary artery bypass 
graft, times two.  The veteran then described problems he had 
since 1987, with fatigue, ambulation, and dizziness.  The 
veteran testified that he had been told he has a heart 
murmur, and that he still does.  At this hearing, the veteran 
submitted into evidence excerpts from medical text to include 
the Merck Manual.  These medical text described the 
characteristics of rheumatic fever, its symptoms, and 
potential damage to the heart.

In April 2002, the Board requested an independent medical 
expert (IME) to review the veteran's record and furnish an 
opinion with respect to the following questions.  

1.  Did the veteran's episode of 
recurrent rheumatic fever cause permanent 
damage to the veteran's heart valves?

2.  If so, did the veteran develop 
rheumatic heart disease as a result of 
such damage to the heart valves?

3.  If so, was the veteran's rheumatic 
heart disease verified by the cardiac 
findings contained in the VA reports of 
examinations dated in July 1947, and in 
September 1949, and by the EKG report, 
dated in September 1949?

In response to the above, a physician associated with 
Louisiana State University Medical, Department of Medicine, 
Section of Cardiography, in an opinion dated in December 
2002, reported that he had reviewed the veteran's entire 
chart.  The physician noted that the veteran had his first 
cardiac examination in 1945, and that the veteran's heart was 
completely normal with no murmurs.  He reported that the 
results of a cardiac examination in July 1946, as well as 
those of an EKG, were also completely normal.  He noted that 
in July 1947, there was one examination that revealed a 
systolic murmur at the apex, but in 1949 a murmur was not 
present.  In 1954, an EKG was normal, and a chest X-ray 
showed a normal cardiac silhouette in size.  In June 1978, 
the veteran's blood pressure was elevated at 170/110.  At 
that time, the cardiac examination showed no heart murmurs 
with normal heart size, and the electrocardiogram in May 1978 
was again normal.  In 1987, the veteran underwent bypass 
surgery.  In 1997, a repeat angiogram was performed which 
revealed left main disease of 40 percent; 100 percent right; 
left circumflex with 70 percent lesion; SVG to LAD was 
occluded; SVG to OM had an ostial lesion and ejection 
fraction at that time was 25 percent.  He also observed that 
an apical aneurysm was also noted.  In 1999, an EKG showed an 
old anteroseptal myocardial infarction and T-wave changes.  A 
nuclear scan revealed a large defect in the anterior, apical 
and inferior walls with an estimated ejection fraction of 24 
percent.  An EKG performed in June 2000, showed left atrial 
enlargement, a possible apical aneurysm, and an ejection 
fraction of 40 percent.  There was no mention made of 
valvular regurgitation.  Based upon his review of the 
veteran's medical record, the physician (IME) concluded that 
there was no evidence to date that the veteran had rheumatic 
carditis either by abnormal EKG or by an abnormal cardiac 
examination.  He observed that the veteran had no systolic 
murmurs and no changes in an EKG to substantiate any cardiac 
involvement.  He explained that the diagnosis of rheumatic 
fever was made on complaints and examination that were 
consistent with joint involvement, in spite of a normal 
sedimentation rate.  He further found that the veteran's 
diagnosis is clearly that of ischemic cardiomyopathy with a 
ventricular aneurysm.  He added that there is no data 
available that the veteran even had any significant mitral 
regurgitation or tricuspid regurgitation.  He concluded that 
the veteran clearly did not have a primary valvular 
pathology.

A second IME opinion was obtained from the Chief of 
Cardiology at Baylor College of Medicine.  This physician 
reported that he had reviewed the veteran's file.  He noted 
that the veteran's file indicated that the veteran had 
rheumatic fever, that the veteran had recovered from such 
fever without any cardiac involvement.  He explained that 
rheumatic fever, if involving the heart, does so through 
either the mitral, aortic or tricuspid valves.  The physician 
observed that, in the veteran prior to bypass surgery, the 
veteran had no evidence of any murmur on examination.  He 
explained that since there was not any evidence of any valve 
involvement prior to surgery, based on the evidence 
presented, it is extremely unlikely that the veteran had 
rheumatic heart disease.  The physician concluded that, based 
on the data provided, there is no evidence that the veteran 
had permanent damage to his heart valve or anything that 
resulted in permanent rheumatic heart disease.

Here, the evidentiary record in its entirety indicates, and 
the independent medical experts have concluded that, although 
the veteran suffered acute episodes of rheumatic fever during 
service, there is no evidence that the veteran had rheumatic 
carditis either by abnormal EKG or cardiac examination; and 
that there is also no evidence the veteran had permanent 
damage to heart valve or anything that resulted in permanent 
rheumatic heart disease.  In the absence of any verified 
rheumatic heart disease and related valvular pathology, the 
Manual provision discussed is not for application, and; as 
such, the veteran clearly does not meet or more nearly 
approximate the criteria for a compensable evaluation under 
Diagnostic Code 7000, or any other applicable code.  In 
essence, with no residual cardiac symptoms due to rheumatic 
heart disease shown, the disability must be rated as 
noncompensable.  Therefore, the preponderance of the evidence 
is against the claim for an increased rating for rheumatic 
heart disease.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  The 
appeal is denied.

The Board also observes that, in this case, service 
connection for rheumatic heart disease has been in effect for 
more than 50 years.  The record does not indicate that the 
original grant was based on fraud, or that the veteran did 
not have the requisite service or character of discharge.  
See 38 C.F.R. § 3.957 (2002).  For these reasons, the 
veteran's service-connected rheumatic heart disease is 
protected and cannot be severed.




ORDER

An increased (compensable) rating for rheumatic heart disease 
with myocardial damage is denied.  



                       
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.







